Citation Nr: 1540193	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  13-21 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1964 to January 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was scheduled for a personal hearing in June 2014, to present testimony in support of his case.  He did not appear for the hearing and has not since asked that it be rescheduled.  His hearing request is deemed withdrawn.


FINDING OF FACT

It is as likely as not that bilateral hearing loss is related to service.


CONCLUSION OF LAW

The criteria are met for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2015).

The Veteran asserts he was exposed to traumatic noise in his position working with jet engines, and that his hearing loss is related to that.  The Board notes that his military occupational specialty (MOS) as an aircraft mechanic likely caused him to be exposed, and finds that an injury in service occurred.

The September 2010 VA examiner opined against a relationship between his current hearing loss and in-service noise exposure, because the Veteran's hearing was normal at separation.  The August 2012 VA examiner similarly opined, noting that his hearing was normal in service.

In August 2015, the Board obtained a medical opinion from an otolaryngologist.  He noted that the Veteran was exposed to noise while in service.  He explained that traumatic noise can cause damage to hair cells that may not be ascertainable immediately, but that causes subsequent acceleration of hearing loss at a later time.  He noted that hearing loss can also be age-related, but given the Veteran's exposure during service, he found it as likely as not that his hearing loss was related to service.

As the evidence is in equipoise, the Board resolves all doubt in the Veteran's favor, and service connection is granted.


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


